Exhibit 10.2
PREMIER EXHIBITIONS, INC.
2009 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
Notice of Stock Option Grant
     Premier Exhibitions, Inc., a Florida corporation (the “Company”), grants to
the Participant named below, in accordance with the terms of the Premier
Exhibitions, Inc. 2009 Equity Incentive Plan (the “Plan”) and this Nonqualified
Stock Option Agreement (the “Agreement”), an option (the “Option”) to purchase
the number of Shares at the exercise price per share (“Exercise Price”) as
follows:

     
Name of Participant:
  Christopher J. Davino
 
   
Number of Shares:
  1,170,000 Shares
 
   
Exercise Price:
  $0.69 per share
 
   
Date of Grant:
  September 3, 2009

Terms of Agreement
     1. Grant of Option. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Participant as of the Date of Grant the Option to purchase the
number of Shares at the Exercise Price as set forth above. This Option is
intended to be a nonqualified stock option and shall not be treated as an
“incentive stock option” within the meaning of that term under Section 422 of
the Code.
     2. Vesting of Option.
          (a) Unless and until terminated as hereinafter provided, the Option
shall vest and become exercisable if the Participant shall have remained in the
continuous employ of the Company or a Subsidiary through the vesting dates set
forth below with respect to the portion of Shares set forth next to such date:

          Portion of Shares Vested Vesting Date   and Exercisable
August 28, 2010
  1/3
 
   
August 28, 2011
  1/3
 
   
August 28, 2012
  1/3

1



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the provisions of Section 2(a), the Option will
become immediately exercisable in full if, prior to the date the Stock Option
becomes fully vested and exercisable pursuant to Section 2(a), and while the
Participant is in the employ of the Company and its Subsidiaries, the
Participant dies or becomes disabled (defined by reference to the Employment
Agreement between the Participant and the Company dated as of September 3, 2009,
as the same may be amended from time to time by the parties (the “Employment
Agreement”)) or a Change in Control occurs.
          (c) In addition, the Option will vest in accordance with the terms of
Section 5(a) of the Employment Agreement, if and to the extent the applicable
provisions under Section 5(a) of the Employment Agreement are triggered.
          (d) For purposes of this Agreement, the continuous employment of the
Participant with the Company and its Subsidiaries shall not be deemed to have
been interrupted, and the Participant shall not be deemed to have ceased to be
an employee of the Company and its Subsidiaries, by reason of the transfer of
his employment among the Company and its Subsidiaries or a leave of absence or
layoff approved by the Committee.
     3. Forfeiture of Option. To the extent that the Option has not yet vested
pursuant to Section 2 above, it shall be forfeited automatically without further
action or notice if the Participant ceases to be employed by the Company and its
Subsidiaries prior to the Vesting Date other than as provided in Section 2(b) or
(c).
     4. Exercise of Option.
          (a) To the extent that the Option becomes vested and exercisable in
accordance with this Agreement, it may be exercised in whole or in part from
time to time by written notice to the Company or its designee stating the number
of Shares for which the Option is being exercised (which number must be a whole
number), the intended manner of payment, and such other provisions as may be
required by the Company or its designee. The Option may be exercised, during the
lifetime of the Participant, only by the Participant, or in the event of his
legal incapacity, by his guardian or legal representative acting on behalf of
the Participant in a fiduciary capacity under state law and court supervision.
If the Participant dies before the expiration of the Option, all or part of this
Option may be exercised (prior to expiration) by the personal representative of
the Participant or by any person who has acquired this Option directly from the
Participant by will, bequest or inheritance, but only to the extent that the
Option was vested and exercisable upon the Participant’s death.
          (b) The Exercise Price is payable (i) in cash or by certified or
cashier’s check or other cash equivalent acceptable to the Company payable to
the order of the Company, (ii) by surrender of Shares (including by attestation)
owned by the Participant having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, (iii) a cashless broker-assisted
exercise that complies with all Applicable Laws, or (iv) by a combination of the
foregoing methods.
     5. Term of Option. The Option will terminate on the earliest of the
following dates:

2



--------------------------------------------------------------------------------



 



          (a) One year after the Participant ceases to be an employee of the
Company or any Subsidiary as a result of his death or permanent disability
(defined by reference to the Company’s long-term disability plan covering the
Participant);
          (b) Two years after the Participant’s employment terminates under the
circumstances described in Section 5(a) of the Employment Agreement (such period
to be tolled pending final determination of any controversy, dispute,
disagreement, difference or claim arising out of, under, in connection with or
related to the Employment Agreement);
          (c) Ninety days after the Participant ceases to be an employee of the
Company or any Subsidiary for any reason other than as described in Section 5(a)
or 5(b) herein (such period to be tolled pending final determination of any
controversy, dispute, disagreement, difference or claim arising out of, under,
in connection with or related to the Employment Agreement); or
          (d) The tenth anniversary of the Date of Grant.
          Notwithstanding the foregoing provisions of this Section 5, the period
during which the Option can be exercised after a termination of employment
subject to Sections 5(a), (b), or (c) above will automatically be extended if,
on the scheduled expiration date of such Option as set forth above, the
Participant cannot exercise the Option because such an exercise would violate an
applicable Federal, state, local, or foreign law; provided, however, that such
period shall not extend beyond the earlier of (i) thirty days after the exercise
of the Option first would no longer violate an applicable Federal, state, local,
and foreign law, or (ii) the tenth anniversary of the Date of Grant.
     6. Delivery of Shares. Subject to the terms and conditions of this
Agreement, Shares shall be issuable to the Participant as soon as
administratively practicable following the date the Participant (a) exercises
the Option in accordance with Section 4 hereof, (b) makes full payment to the
Company or its designee of the Exercise Price and (c) makes arrangements
satisfactory to the Company (or any Subsidiary, if applicable) for the payment
of any required withholding taxes related to the exercise of the Option. The
Participant shall not possess any incidents of ownership (including, without
limitation, dividend and voting rights) in the Shares until such Shares have
been issued to the Participant in accordance with this Section 6.
     7. Transferability. The Option may not be sold, exchanged, assigned,
transferred, pledged, encumbered or otherwise disposed of by the Participant;
provided, however, that the Participant’s rights with respect to such Option may
be transferred by will or pursuant to the laws of descent and distribution. Any
purported transfer or encumbrance in violation of the provisions of this
Section 7 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Option.
     8. Taxes and Withholding. The Participant is responsible for payment of any
federal, state, local or other taxes which must be withheld upon the exercise of
the Option, and the Participant must promptly pay to the Company (or a
Subsidiary, if applicable) any such taxes. The Company and its Subsidiaries are
authorized to deduct from any payment owed to the Participant any taxes required
to be withheld with respect to the exercise of the Option, including

3



--------------------------------------------------------------------------------



 



social security and Medicare (FICA) taxes and federal, state, local or other
income tax with respect to income arising from the exercise of the Option. The
Company shall have the right to require the payment of any such taxes before
issuing any Shares pursuant to an exercise of the Option. In lieu of all or any
part of a cash payment, the Participant may elect, in accordance with procedures
established by the Company, to have the Company withhold a portion of the Shares
that otherwise would be issued to the Participant upon exercise of the Option
having a Fair Market Value equal to the minimum amount required to be withheld.
Any fractional Share amount due relating to such tax withholding will be rounded
up to the nearest whole Share and the additional amount will be added to the
Participant’s federal withholding.
     9. Compliance with Law. The Company shall comply with all applicable
federal and state securities laws and listing requirements of the NASDAQ Global
Market or any other national securities exchange, as applicable, with respect to
the Option.
     10. Adjustments. The Exercise Price and the number and kind of shares of
stock covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.
     11. Amendments. Subject to the terms of the Plan, the Committee may modify
this Agreement upon written notice to the Participant. Any amendment to the Plan
shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto. Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect the rights of the Participant
under this Agreement without the Participant’s consent unless otherwise provided
in the Plan.
     12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
     13. Relation to Plan. The Option granted under this Agreement and all the
terms and conditions hereof are subject to the terms and conditions of the Plan
and the Employment Agreement. This Agreement, the Employment Agreement and the
Plan contain the entire agreement and understanding of the parties with respect
to the subject matter contained in this Agreement, and supersede all prior
written or oral communications, representations and negotiations in respect
thereto. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern (and in the event of any
inconsistency between this Agreement or the Plan and the Employment Agreement,
the Employment Agreement shall govern). Capitalized terms used herein without
definition shall have the meanings assigned to them in the Plan. The Committee
acting pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions which arise in connection with the grant or exercise of the
Option. All determinations and decisions made by the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons.
     14. Successors and Assigns. Without limiting Section 7 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.

4



--------------------------------------------------------------------------------



 



     15. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Georgia, without giving
effect to the principles of conflict of laws thereof.
     16. Relation to Other Benefits. Any economic or other benefit to the
Participant under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.
     17. Use of Participant’s Information. Information about the Participant and
the Participant’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Participant understands that such processing of this information may need to
be carried out by the Company and its Subsidiaries and by third party
administrators whether such persons are located within the Participant’s country
or elsewhere, including the United States of America. The Participant consents
to the processing of information relating to the Participant and the
Participant’s participation in the Plan in any one or more of the ways referred
to above.
     18. Electronic Delivery. The Participant hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan; provided that written copies of any
and all materials referred to above will be delivered to the Participant in
accordance with the provisions of Section 14 of the Employment Agreement at no
charge. The Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may elect to deliver, and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature. The Participant consents
and agrees that any such procedures and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan.
(Signatures are on the following page)

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Participant has also executed
this Agreement, as of the Date of Grant.

                  PREMIER EXHIBITIONS, INC.    
 
           
 
  By:
Name:   /s/ John A. Stone
 
John A. Stone    
 
  Title:   Chief Financial Officer    

     The undersigned hereby acknowledges receipt of a copy of the Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”). The Participant represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the Option on the terms and conditions set forth herein and in the Plan.

         
 
  /s/ Christopher J. Davino
 
Participant    
 
       
 
  Date: September 3, 2009    

6